 8:20-cv-00264-RGK-PRSE Doc # 66 Filed: 09/07/21 Page 1 of 1 - Page ID # 691




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

JAMES M. SAYLOR,

                   Plaintiff,                               8:20CV264

      vs.
                                                             ORDER
SCOTT R. FRAKES,

                   Defendant.


      IT IS ORDERED that Plaintiff’s motion for extension of time (Filing 63) is
granted. Plaintiff shall have until September 29, 2021, to respond to Defendant’s
Motion to Dismiss (Filing 61).

      Dated this 7th day of September 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
